Title: William Tudor to Abigail Adams, 3 September 1774
From: Tudor, William
To: Adams, Abigail


     
      Dear Madam
      Saturday 12 oClock 3 September 1774
     
     You may depend on my giving your Letter to Capt. Marston who sets out for Philadelphia on Monday. A safer Hand it could not go by.
     Pray let your Fears subside about Tumults—there have been none. There was an Assembly of 4000 Patriots at Cambridge yesterday—where the utmost Regularity was observ’d, and after finishing their Business they all repair’d to their homes in Quiet.
     They procur’d a Resignation from Danforth, Lee and Oliver under their hands of their seats at the Board. Made Phipps ask Pardon for being concern’d in the Removal of the Powder, and sware that he would be no ways instrumental in executing the tyrannic Parliamentary Edicts. Brattle had wisely got out of their Reach—his infamous Billet to Genl. Gage, and Address of Yesterday to the Public I inclose—what will be his Fate is at present uncertain.
     It is expected, and on very rational Grounds that by Monday Night the Governor will be left without a Member of his Divan.
     It is said many of them are in haste to resign their seats, As neither Greaves with his Fleet, Nor Gage with his Army and Castle can insure them Protection from the Fury of their injured Countrymen.
     Every Thing in Boston is quiet. The Minds of People are tranquil but firm as Rocks, and we anticipate from American Virtue, a glorious Restoration of American Liberty.
     The Monday Prints will be more particular than I can now be.
     
      I am with great Respect Your much oblig’d & Obt. Servt.,
      Will. Tudor
     
    